*223Opinion by
Cline, J.
At the trial the office manager of one of the petitioners herein testified that he had had consultations with the appraiser in respect to the value at which the merchandise was to be entered; that the invoice showed on the bottom “Home market value, taxes included is 10%% higher than the invoice price”; that he presumed the broker calculated that that 10% per centum added to the invoice price would make the proper home market value; and that he had showed the price list and all the correspondence which he had received from England relative to prices and qualities to the appraiser. On the record presented it was held that the petitioners acted without intention to defraud the revenue of the United States or to conceal or misrepresent the facts of the case or to deceive the appraiser as to the value of the merchandise. The petition was therefore granted.